- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling EXHIBIT 16.1 SCHUMACHER & ASSOCIATES, INC. Certified Public Accountants 7931 S. Broadway, #314 Littleton, CO 80122 (303) 480-5037 FAX (303) 379-5394 May 6, 2010 United States Securities and Exchange Commission Mail Stop 11-3 450 Fifth Street, N. W. Washington D.C. 20549 Re: Compound Natural Foods, Inc. Dear Sirs/Madams: The undersigned Schumacher & Associates, Inc. previously acted as independent accountants to audit the financial statements of Compound Natural Foods, Inc. We are no longer acting as independent accountants to the Company. This letter will confirm that we have read Compound Natural Foods, Inc.'s statements included under Item 4.01 of its Form 8-K filed on or about May 6, 2010, and we agree with such statements as they relate to us. We have no basis to agree or disagree with the other statements of the Company in the remainder of the Current Report on Form 8-K. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Very truly, Schumacher & Associates, Inc.
